Daly, Ch. J. [dissenting.]
—The judge was requested to charge that if the track and rails were sound immediately before the accident, and there was no defect in the rail which could have been discovered by any examination, the defendants were not responsible. This proposition was abstractly correct (McPadden v. The N. Y. Central R. R. Co. 44 N. Y. 478). It involved a proposition of law, and if at all relevant, could not be left to the jury to pass upon as a question of fact, which was the disposition the judge made of it.
It could not be deemed immaterial, if there was any testimony at all in the case upon which to predicate it, and there was, I think, such testimony. The rail-bed or track was examined by the defendants’ witness Young, immediately before the accident and about two or three minutes - after, and his statement was that there was nothing observable which could have caused the accident, and expressed his belief that' the cause of the rail breaking could not have been detected by an examination before the passage of the train, and that there was no appearance of the rails having been displaced by reason of imperfect fastenings to cross-ties. The witness Reeve saw the broken rail within a *187minute after the accident, and said that there was nothing in its appearance to indicate the cause of its breaking. That he did not suppose the cause could have been detected by the examination of the rail before the passage of the train. That it was a new fracture, and the rail had the appearance of a sound rail in every respect except as to the fracture. That the ties and rails were all in their place, sound, and the whole in good condition, except the break in the rail. That he examined the track five minutes after the accident, and there was no appearance of the rail having been displaced by imperfect fastening to the cross-ties. The witness Harkness examined the track the next morning, and said that it was all in good condition, except the broken rail; that it was broken out of sound iron, and showed no defect whatever; that there was nothing to indicate the cause of its breaking; that there was no appearance of the rails having been displaced by imperfect fastening to the cross-ties, and that the cause of its breaking could not have been detected by an examination before the passage of the rail-car. Upon this testimony, and as the law is now expounded by the Court of Appeals in the case cited, it appears to me that the defendants were entitled to have the instruction they requested. The testimony was conflicting. That of the plaintiff was, that the cross-ties under the broken rail were entirely rotten, and probably furnished the true explanation of the cause of the breaking of the rail; but the defendants could not be deprived of the benefit of a proposition of law based upon the testimony given by their witnesses, that testimony being directly.contradictory as to the actual state and condition of the ties. Lauza, for the plaintiff, swore that two or three of the ties to which the broken rail was attached, were all crumbled up like dust. Locabelle, that he examined the condition of the cross-ties, that they were bad and poor; that he scraped a cross-tie away with his foot, and that it all crumbled up; that the ties to which the rail was fastened were rotten; whilst Reeves, for the defendants, testified that the ties were all sound, in their place and the whole in good condition.
Judgment affirmed.